October 4, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
   CHARLES ORR, INDIVIDUALLY AND DBA SUNBELT SERVICES GROUP,
                            Appellant

NO. 14-12-00741-CV                         V.

                    CHAMPION WIRE & CABLE, LLC, Appellee
                      ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on April 18, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Charles Orr, Individually and dba Sunbelt Services Group.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.